Appeal from a judgment of the Supreme Court, Monroe County (Joseph D. Valentino, J.), rendered February 1, 2005. The judgment convicted defendant, upon a jury verdict, of attempted murder in the first degree, criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him following a jury trial of, inter alia, attempted murder in the first degree (Penal Law §§ 110.00, 125.27 [1] [a] [vi]; [b]), defendant contends that Supreme Court erred in refusing to suppress evidence seized by the police from the vehicle in which he was a passenger. We reject that contention. The police officer who stopped the vehicle testified at the suppression hearing that she stopped the vehicle based on her observation that the driver was not wearing a seatbelt, in violation of Vehicle and Traffic Law § 1229-c (3). The court’s determination to credit the testimony that the stop was based on a traffic violation is entitled to great deference (see People v Prochilo, 41 NY2d 759, 761 [1977]; People v Lebron, 184 AD2d 784 [1992]), and the officer’s primary motivation for the stop is irrelevant (see People v Robinson, 97 NY2d 341, 350 [2001]). In any event, the court also properly determined that the People established that the officer had a reasonable suspicion that at least one of the vehicle’s occupants had been involved in a crime and thus was justified in stopping the vehicle on that ground as well (see People v Spencer, 84 NY2d 749, 752-753 [1995], cert denied 516 US 905 [1995]; see generally People v Hicks, 68 NY2d 234, 238 [1986]). Finally, defendant contends that he was denied due process because the police did not electronically record his interrogation. We reject that contention (see People v Davis, 48 AD3d 1086 [2008]; People v Vought, 45 AD3d 1247, 1248-1249 [2007], lv denied 10 NY3d 817 [2008]). Present—Martoche, J.P, Smith, Centra, Lunn and Pine, JJ.